Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West Energy Trust Announces Acquisition of 79.6% of C1 Energy Ltd. Common Shares and Extension of Offer to August 3, 2007 CALGARY, July 23 /CNW/ - (PWT.UN - TSX; PWE - NYSE) Penn West Energy Trust (the "Trust") announced today that as of 8:00 a.m. (MDT) on July 23, 2007, approximately 28,457,230 common shares of C1 Energy Ltd. ("C1") had been validly deposited pursuant to the previously announced offer of 1329813 Alberta Ltd. (the "Offeror") (an indirect wholly-owned subsidiary of the Trust) to acquire all of the common shares of C1, including any common shares issued or issuable upon the exercise or conversion of any options, performance shares or other securities in the capital of C1. The Offeror has taken-up the deposited common shares which represent approximately 79.6% of the common shares of C1 on a fully-diluted basis. The Offeror's offer to acquire the common shares of C1 is now wholly unconditional. The Offeror has extended its offer until 8:00 a.m. (MDT) on August 3, 2007, to allow C1 shareholders an additional opportunity to tender their shares. A notice of extension will be mailed to C1 shareholders. In connection with payment for the deposited common shares taken up by the Offeror, all members of the current board of directors of C1 will resign and John A. Brussa, James C. Smith, James E. Allard and George H. Brookman will be newly appointed as directors of C1. The consideration offered for each common share of C1 is $0.20 cash.
